Citation Nr: 9925419	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
strain, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to February 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Manchester, New 
Hampshire, Regional Office (RO), denying the veteran 
entitlement to a rating in excess of 10 percent for his 
service-connected low back disorder.  During the course of 
this appeal, the evaluation for the veteran's low back has 
been increased to 40 percent disabling.  His current 40 
percent disability evaluation is effective January 10, 1994, 
the date of receipt of his current claim.


FINDING OF FACT

The level of impairment provided by the veteran's service-
connected lumbar strain is not productive of more than severe 
lumbosacral strain without symptomatology approximating 
pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59 and Part 4, Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, we note that the veteran's claim for an increased 
evaluation for his service-connected lumbar strain is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  This finding is 
based on his assertion that his service-connected condition 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  The Board is also satisfied 
that all relevant evidence is of record and that the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim has been met.

Factual Background

Service connection was originally granted for a chronic 
lumbar strain, rated 10 percent disabling by an RO rating 
action in February 1993 based on post service complaints of 
recurring low back pain and discomfort and extensive 
treatment in service for chronic mechanical low back pain.

On the veteran's initial post service VA examination in April 
1992, he related an injury to his back as a result of a 
parachuting accident.  He further reported that he has since 
had ongoing lumbar discomfort of the midlumbar spine without 
any clear radicular quality.  On physical examination of the 
lumbar spine the veteran was able to voluntary flex to about 
70 to 80 degrees.  He had full extension, rotation and 
lateral bending, though there was slight tightening of the 
paraspinal musculature at all extremes.  Straight leg raising 
and Patrick's maneuver were negative.  Neurological testing 
was essentially negative with no motor or sensory loss in the 
lower extremities.  X-rays of the lumbar spine showed no 
osseous or articular abnormality.

In connection with the veteran's current claim, private 
clinical data was received in April 1994 from MGH Physical 
Therapy Associates.  This data shows that the veteran was 
provided a treatment plan for his back complaints that 
included therapeutic exercises and soft tissue massage with 
the goal of reducing his pain and increasing his ability to 
exercise.

On a VA fee-basis examination in June 1994, the veteran 
complained of back pain made worse by bending or lifting 
without radiation to his lower extremities, weakness or 
paresthesias of his legs.  On physical examination, the 
veteran was observed to have a normal gait.  In the standing 
position, flexion of the thoraco-lumbar spine was to 90 
degrees, extension was to 25 degrees, left and right 
lateroflexion was to 50 degrees, and left and right rotation 
was to 70 degrees.  It was noted that all movements were 
carried out without spasms.  There was moderate tenderness 
over the level of the 4th and 5th lumbar vertebrae with 
percussion.  The Lasegue maneuver and the flip test were 
negative on the left and right.  Neurological examination of 
the lower extremities showed no evidence of weakness or 
atrophy.  Sensation of the lower extremities was normal and 
deep tendon reflexes were two-plus and symmetrical.

At a personal hearing on appeal in September 1995, the 
veteran described symptoms referable to his service-connected 
low back strain and problems with physical activities related 
thereto.  The veteran said he had limiting low back pain, 
which sometimes radiates downwards.  He further said that he 
experiences spasms "probably" on a daily basis and a numbing 
sensation.  The veteran testified that he has had to limit 
his sporting activities as a result of his back symptoms and 
avoid certain movements and tasks, such as tying his shoes.

Frederick L. Mansfield, M.D., in March 1994, noted that the 
veteran reported having worsening back pain which had caused 
him to be fairly limited for his age.  Dr. Mansfield found 
the veteran, on physical examination, to be in no apparent 
distress with normal stance and gait.  On forward flexion the 
veteran's fingers lacked his toes by 12 inches and he was 
limited by tight hamstrings.  The veteran's backward 
extension was to 30 degrees and lateral bending to each side 
was to 30 degrees.  His movements were all limited by low 
back pain in the area of about L2 as well as point 
tenderness.  The veteran could walk on his heels and toes.  
Manual motor testing of his lower extremities was normal and 
deep tendon reflexes were two-plus and equal.  Sensory 
testing to light touch in all distributions of his lower 
extremities was normal as was abdominal and pulse 
examinations.  Dr. Mansfield reported that he had reviewed 
X-rays of the lumbosacral spine taken in November 1991 and 
that they were essentially unremarkable.  He added that he 
believed that the veteran's prognosis is reasonably good with 
physical therapy but doubted that he would ever be at 100 
percent.  Chronic low back strain, possibly disc injury was 
the diagnostic impression.

On a VA spine examination in October 1995, it was noted that 
the veteran complained of chronic intermittent pain affecting 
his lower back, which had worsened over the past two years.  
The veteran also complained of pain affecting both lower 
extremities radiating down the posterior aspects.  On 
objective examination of the lumbar spine, range of motion 
was noted to be to 45 degrees' flexion, 10 degrees' 
extension, and 15 degrees of side-bending, bilaterally.  
Moderate spasm was noted on the extremes of motion.  
Neurologically, the veteran was intact.  Reflexes were 
bilateral and equal.  A moderate amount of muscle spasm was 
noted in the paravertebral musculature of the lumbar spine.

On VA examination in September 1996, the veteran reported 
constant low back pain, exacerbated at times, particularly 
with prolonged driving.  The veteran described numbness with 
prolonged sitting and standing as well as tingling that 
resolves after a few minutes.  He said that he has 
experienced buckling of his knees on 2 or 3 occasions.  
Physical examination revealed some tenderness of the upper 
lumbar spinous process, with spasm of the paraspinal muscles 
at that level with palpation.  There was also tenderness at 
the lumbosacral junction, right greater than left.  Straight 
leg raising was accomplished to 80 degrees with a nerve root 
tension sign bilaterally, more impressive on the right than 
on the left.  Manual muscle testing revealed weakness of the 
peroneus longus extensor, hallucis longus, extensor digitorum 
brevis, hamstrings and glutei all on the right side.  The 
muscles on the left were of full strength.  There was an 
asymmetry of ankle jerks and knee jerks with the right side 
being one-plus, while the left was at least a grade higher, 
at two-plus.  The veteran had flexion to about 80 degrees 
with some sacroiliac joint tenderness.  The veteran resisted 
rotation complaining that it was painful.  He explained that 
rotational activity such as golfing or kayaking tended to 
increase his back pain.  The examiner commented that the 
veteran had weakness and reflex changes supportive of a 
diagnosis of polyradiculopathy as well as tenderness at two 
points in his spine.

In December 1997 the veteran was provided a MRI of the lumbar 
spine, which was interpreted to be normal.

In April 1998, a VA physician reviewed the veteran's 
September 1996 examination and his December 1997 MRI in order 
to render an opinion as to whether the veteran's lumbar 
strain results in any radicular symptoms.  The reviewing VA 
physician noted that the veteran's symptoms include an 
observation of a cauda equina syndrome present at the outset 
of his complaints.  He reported that this has resolved but 
has left him with weakness, and a distribution that is 
radicular and yet is not associated with a herniated nucleus 
pulposus or other mass.  He opined that the veteran's 
problems of weakness are compatible and, in his estimation, 
diagnostic for residual radiculopathic symptoms.

The examiner further reported that the veteran revealed to 
him in a phone conversation in April 1998 that he had 
virtually a constant presence of bilateral numbness and pain 
in both legs and his back fluctuating in intensity.  At its 
most severe, the veteran said he is unable to bend over and 
at sometimes trivial activities can be productive of the most 
severe pain as well as prolonged standing and/or driving.  
The veteran said that he finds that his back pain intrudes on 
his business activities requiring him to stop to rest every 
hour for about 10 minutes when driving and preventing his 
participation in certain business-related social/athletic 
activities such as golfing.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991) and 
38 C.F.R. Part 4.  The veteran's low back disability may be 
evaluated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5293 or 5295.  These are diagnostic 
codes for limitation of motion, intervertebral disc syndrome 
and lumbosacral strain, respectively.  However, the maximum 
available ratings under Codes 5292 and 5295 are a 40 percent 
rating.  Under Code 5292, a 40 percent rating is provided 
when limitation of motion of the lumbar spine is severe.  
38 C.F.R. Part 4, Code 5292.  Under Code 5295, a 40 percent 
rating is assigned when the lumbosacral strain is severe in 
degrees.  38 C.F.R. Part 4, Code 5295.

Under Code 5293, a 40 percent rating is warranted when there 
is severe intervertebral disc syndrome, with recurring 
attacks, and with intermittent relief.  A higher rating of 60 
percent is available when there is pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasms, absent ankle jerk, or with neurological 
findings appropriate to the site of the diseased disc and 
with little intermittent relief.  38 C.F.R. Part 4, Code 
5293.

The Board further notes that disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination and endurance, and that weakness is as important 
as limitation of motion and any part which becomes disabled 
on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry to whether there is limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly and pain on 
motion, swelling, deformity or atrophy or disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
also related considerations.

In this case, the veteran does not have pronounced low back 
disability on a neurological basis or on any other basis.  He 
essentially has a lumbosacral strain which produces moderate 
limitation of motion, weakness and pain on undertaking 
motion, which the Board finds with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 to be no more 
than severely disabling.  While the veteran on VA examination 
in September 1998 demonstrated muscle spasms and weakness 
with reflex changes, indicated by his examiner to be 
supportive of a diagnosis of polyradiculopathy, these 
clinical findings are insufficient in and of themselves to 
produce pronounced intervertebral disc syndrome.  Ankle jerks 
were present on VA examination in September 1998 and recent 
diagnostic studies of the lumbar spine were essentially 
unremarkable for any evidence of disc pathology.  
Furthermore, pain demonstrated by the clinical findings is 
not so disabling that it is consistent with a pronounced 
intervertebral disc syndrome.  In this regard, we observe 
that the veteran is able to and does perform most of the 
ordinary activities of daily living to include maintaining 
employment.  His exertional restrictions are limited for the 
most part to prolonged activities and recreational sports.  
In sum, the medical evidence as a whole shows few if any 
neurological symptoms associated with intervertebral disc 
syndrome and the condition is no more than severe (40 
percent) as described in Code 5293.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable and a higher rating for a chronic lumbar strain 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased evaluation for chronic lumbar strain is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

